Citation Nr: 0012528	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-10 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a fungal infection.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current skin pathology is shown to be related to 
service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for a 
fungal infection.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including the August 
1970 separation examination report are negative for evidence 
of complaints or treatment of a fungal infection or any other 
skin disorder.  

A September 1972 VA rating examination report notes the 
presence of contact dermatitis in both gluteal areas.  The 
report is negative for a finding of a fungal infection.  

During an August 1997 VA dermatological examination the 
veteran complained that his skin problem began while he was 
in Vietnam.  He developed a rash on the dorsal and palmar 
aspects of his hands and developed changes in his fingernails 
and toenails.  The mycology report states that a potassium 
hydroxide prep revealed the presence of many fungal elements.  
Following the examination, the diagnoses were contact 
dermatitis and dermatophytosis of the fingernails and 
toenails.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case, the veteran presently has a skin 
disorder, and the mycology report revealed the presence of 
fungal elements.  Thus, the first element of a well-grounded 
claim is satisfied.  However, either the second or third 
requirement for a well-grounded claim are satisfied inasmuch 
as service medical records are silent for any skin disorder, 
and the recent medical evaluations of the skin disorder do 
not link any current symptoms to the veteran's active 
service.  

The Board has considered the veteran's statements, as well as 
the medical evidence.  However, there is no medical evidence 
or medical opinions linking any current dermatological 
symptoms to service.  Therefore, the veteran's service 
connection claim is not well grounded and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for a fungal 
infection.  See Robinette v. Brown, 8 Vet.App. 69, at 77-78 
(1995).  Essentially, the veteran needs evidence establishing 
a fungal infection in active service, or medical evidence of 
a causal link between his current fungal infection and his 
period of active service.



ORDER

The appeal of the issue of service connection for a fungal 
infection is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

